Citation Nr: 9932582	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to service connection for generalized anxiety 
disorder, to
include claimed fatigue, headaches, and joint pain due to 
undiagnosed illness.

Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:      New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1970 to January 1974.  Following that, the veteran had 
many years of service in the Navy Reserves.  The veteran was 
called up for active duty from February 1991 to January 1992.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, denied the 
veteran's service connection claim for generalized anxiety 
disorder to include fatigue, headaches, and joint pain due to 
undiagnosed illness and his service connection claim for 
memory loss.  At the same time, the RO adjudicated 13 
separate service connection claims submitted by the veteran.  
The veteran timely appealed only the generalized anxiety and 
memory loss denials to the Board  (Board).  In July 1998, the 
veteran perfected his appeal through the submission of VA 
Form 9, on which he requested a hearing before a Member the 
Board at the RO (Travel Board hearing).  In August 1998, the 
veteran submitted a letter canceling his request for a Travel 
Board, as he was gathering additional evidence in support of 
his claim.  The veteran did not contact the RO to reschedule 
his hearing at any point following the August 1998 letter.  
Under these circumstances, the Board finds that the veteran's 
request for a Travel Board hearing has been withdrawn.  The 
veteran's service connection claims for generalized anxiety 
and for memory loss are now before the Board for resolution.

The Board notes that, in his substantive appeal, the veteran 
indicated that his gastrointestinal symptoms had been 
increasing since his service in Iraq.  The record does not 
reflect that the RO has adjudicated a claim for service 
connection for gastrointestinal symptoms, either on the basis 
of direct service incurrence or as due to undiagnosed 
illness.  Therefore, the veteran's comments are referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  In various statements, the veteran asserts that his 
duties as a Preventive Medicine Officer and Surgeon in Iraq 
during the Persian Gulf War required him to work in areas 
where poison gas and nerve agents were used against the 
Kurdish people.

2.  The veteran holds a Ph.D. degree in biological and 
environmental science.

3.  The veteran has been diagnosed by a VA physician with 
mild to moderate generalized anxiety disorder related to Gulf 
War syndrome, and complains of reduction in short-term 
memory.

4.  The record contains competent medical and scientific 
opinion, both from a VA physician and by the veteran, 
suggesting a relationship between the veteran's generalized 
anxiety disorder, to include claimed fatigue, headaches, and 
joint pain, and his memory loss, and his military service.

5.  The veteran's claims are plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for generalized anxiety 
disorder, to include claimed fatigue, headaches, and joint 
pain due to undiagnosed illness, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for memory loss is well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: 

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2001; 
and 
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system 
(upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (1999).  

The preliminary question to be answered in this case is 
whether the veteran has in fact presented evidence of well-
grounded claims.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran claims that his diagnosed generalized anxiety and 
complaints of memory difficulty are the result of his service 
in Turkey and Iraq during and following the Persian Gulf War.  
The evidence indicates that the veteran served as the 
Preventive Medicine Officer and Environmental Health Officer 
for the combined task force that conducted Operation Provide 
Comfort, the relief effort conducted to assist the Kurdish 
population in Northern Iraq.  The veteran was reportedly 
responsible for preparing Medical and Environmental 
Assessments for 800,000 displaced Kurdish persons in Iraq and 
Turkey, and established preventive medicine operations in 
support of 13,000 allied troops.  The veteran also reportedly 
assumed the duties of Surgeon for the joint task force during 
Operation Provide Comfort and Operation Poised Hammer.  While 
not a medical doctor, the veteran has indicated that he 
earned a Ph.D. in biological and environmental sciences.  The 
record shows that the veteran received the National Defense 
Service Medal, the Southwest Asia Service Medal, and received 
Letters of Commendation from the Combined Task Force and 
Joint Task Force.  In addition, he received the Joint Service 
Achievement Medal in recognition of his meritorious service 
during Operation Provide Comfort.  Following his active duty 
service in 1991 and 1992, the veteran has stated that he 
received an early promotion to Captain (O-6) in the Medical 
Service Corps of the Naval Reserve.    

While a layperson without the appropriate training and 
expertise, is not competent to render an opinion as to the 
etiology of a condition or disability, see Jones v. Brown, 7 
Vet. App. 134, 137 (1994) and Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-5 (1992), the veteran's scientific credentials 
in various fields, including biological and environmental 
sciences and parasitology, and the specialized medical and 
environmental duties that he performed in the military 
indicate that his opinion is entitled to greater deference by 
the Board than that of a layperson.  In addition, the VA 
examiner who conducted the veteran's July 1997 mental 
disorders examination diagnosed the veteran with mild to 
moderate "generalized anxiety disorder related to Gulf War 
syndrome" and noted that the veteran served in Northern 
Iraq, where he acted as an environmental health officer in 
contaminated areas.  Since it is reasonable to conclude that 
the veteran utilized his specialized scientific training in 
asserting that the two medical conditions under appeal are 
related to his duties during the Gulf War, and specifically 
to his presence in areas contaminated by poison gases, nerve 
agents, and defoliants, the Board finds that the veteran's 
own medical and scientific opinion in combination with the VA 
examiner's suggestion of a relationship between the veteran's 
currently claimed conditions, and his active military 
service, is sufficient nexus evidence for the purpose of 
well-grounding the veteran's claims.

Hence, a review of the record shows competent evidence of a 
current disability (a diagnosis of generalized anxiety 
disorder with multiple symptoms, and memory loss); an in-
service injury (the veteran's assertion that he was exposed 
to chemical agents during service is presumed truthful for 
purpose of determining whether the claim is well grounded, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) and King 
v. Brown, 5 Vet. App. 19, 21 (1993)); and a nexus between the 
exposure and his current conditions (the veteran's own 
scientific and medical opinion and the VA examiner's 
diagnosis of generalized anxiety related to Gulf War 
syndrome).  Hence, the criteria for establishing the claim as 
plausible have been met.  See Epps; Caluza.  Accordingly, the 
Board concludes that the veteran has submitted a well-
grounded claim for service connection for generalized anxiety 
disorder, to include claimed fatigue, headaches, and joint 
pain, and a well grounded claim for service connection for 
memory loss.  



ORDER

The claim for service connection for generalized anxiety 
disorder, to include claimed fatigue, headaches, and joint 
pain, is well grounded.  

The claim for service connection for memory loss is well 
grounded.



REMAND

As the veteran has submitted well-grounded claims for service 
connection for generalized anxiety disorder, to include 
claimed fatigue, headaches, and joint pain, and for memory 
loss, the RO must consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  VA's duty to assist requires that 
he be afforded a VA examination with respect to his 
disabilities, which takes should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of his claimed disabilities 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In this regard, the 
Board observes that, although VA mental disorder examination 
reports in July 1997 and in August 1997 revealed generalized 
anxiety and noted that the veteran complained of short-term 
memory difficulty, neither examiner offered an opinion with 
respect to the etiology of these conditions or on the 
association of fatigue, headaches, or joint pain to the 
veteran's psychiatric disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With any needed assistance from the veteran, 
the RO should request copies of up-to-date records 
of any examination or treatment, VA or non-VA, he 
has received for any psychiatric disorder, fatigue, 
headaches, joint pain, or memory loss.  All records 
so obtained should be associated with the claims 
file.  

2.  The RO should then schedule the veteran for 
orthopedic, neurological, and psychiatric 
examinations.  It is imperative that the claims 
folder be made available and be reviewed by the 
examiners in conjunction with the examinations.  
All necessary tests and clinical studies should be 
accomplished, and all pertinent complaints, 
clinical findings, and diagnoses must be reported 
in detail.  The examiners must review the service 
medical records and all pertinent post-service 
records and should be requested to provide opinions 
as to the following questions: 

a.  Are the veteran's psychiatric 
complaints attributable to any known 
diagnosis?  If so, what is it and what 
are its manifestations?  Is it at least 
as likely as not that any such disorder 
is attributable to injury or disease that 
the veteran incurred during service?  

b.  Are the veteran's claimed headaches 
and fatigue attributable to any known 
diagnosis, including to any current 
psychiatric disorder?  

c.  Does the veteran now have any 
diagnosable memory disorder or objective 
indications of chronic disability 
manifested by memory loss?  Is it at 
least as likely as not that the veteran's 
claimed memory complaints are 
attributable to any other disorder, e.g., 
a psychiatric disorder?  

d.  Does the veteran currently have any 
objective indications of chronic 
disability manifested by joint pains?  Is 
it at least as likely as not that the 
veteran's claimed joint pains are 
attributable to any known diagnosis, 
including to any current psychiatric 
disorder, or are otherwise attributable 
to injury or disease that the veteran 
incurred in service?  

If the examiners are unable to provide the 
requested information with any degree of medical 
certainty, they should clearly so state.  The 
physicians must set forth the complete rationale 
underlying all opinions, to include, as 
appropriate, citation to specific evidence in the 
record, in a typewritten report.

3.  Upon completion of the above development, and 
after undertaking any other development deemed 
warranted by the record, the RO should again 
consider the veteran's claims.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished a 
supplemental statement of the case and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals


 

